DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Response to Arguments
2.	Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
With respect to the last office action, Applicant discusses the claims limitations, the prior arts of record (PAR or ELDERING et al (9,602,884), and further argues that the PAR do not meet the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments, however the PAR still meets the claims limitations for these reasons: the PAR discloses a Headend (HE) that receives source media (Audio/Video/text) and content metadata, meta class (fields: data fields, meta fields,) associated with the source media (see figs.4-6, Headend or HE, Col.5, line 36-Col.6, line 64 and Col.7, lines 44-Col.8, line 48), where the HE streams fields: meta data, meta classes, etc. with the source media; the fields capture pertinent information about preferred video segments; the HE uses the fields to generates supplemental content: local content, ads, weather, traffic, etc., including a virtual companion based on the content metadata or fields and preferences of one or more media consumers, where the supplemental content does not include the source media (see Col.9, lines 30-59, Col.13, line 61-Col.14, line 43 and Col.15, line 15-Col.17, line 40), the HE generates targeted content descriptor, Ad segments, weather segments, etc., integrated with the stream based on profile, preferences, viewing habits, etc. with the fields); including generating supplemental content to be delivered by the virtual companion the stream includes virtual animated human voice, graphically animated avatar), where the virtual companion delivers the supplement content along with the source media to the one or more media consumers, wherein the supplemental content is customized based on an identity of at least one of the one or more media consumers, including determining at least one of a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (see figs.1-31, Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), the HE or source creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc., and further discloses where the streams being received are associated with fields of metadata that enables filtering and rendering at specific locations of the user device(s) using other learning system including user interactions and a virtual companion for rendering at the devices, as discussed below. Hence Applicant’s arguments are not persuasive, the rejection is proper, meets all the claims limitations. This office action is made Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ELDERING et al (9,602,884).
	As to claim 1-2, ELDERING discloses creating customized programming content and further discloses a computer-implemented method for providing supplemental content along with source media, the method comprising:
            Receiving (figs.4-6, Headend “HE”) source media (Audio/Video/text) and content metadata associated with the source media (Col.5, line 36-Col.6, line 64 and Col.7, lines 44-Col.8, line 48--fields of metadata, meta classes, etc. associated with the source media); generating supplemental content including a virtual companion based on the content metadata and preferences of one or more media consumers, where the supplemental content does not include the source media (Col.9, lines 30-59, Col.13, line 61-Col.14, line 43 and Col.15, line 15-Col.17, line 40), note fields of metadata, generates targeted content descriptor, Ad segments, weather segments, etc., integrated with the stream based on profile, preferences, viewing habits, etc.); the HE uses the fields to generates supplemental content: local content, ads, weather, traffic, etc., including a virtual companion based on the content metadata or fields and preferences of one or more media consumers, the HE generates targeted content descriptor, Ad segments, weather segments, etc., integrated with the stream based on profile, preferences, viewing habits, etc. with the fields); generating supplemental content to be delivered by the virtual companion (Col.2, lines 15-23, Col.14, line 53-Col.15, line 14 and Col.20, line 50-Col.21, line 7-the stream includes virtual animated human voice, graphically animated avatar), the virtual companion delivering the supplement content along with the source media to the one or more media consumers, wherein the supplemental content is customized based on an identity of at least one an engagement of the one or more media consumers, or an emotion of the one or more media consumers (figs.1-31, Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc., and further discloses where the streams being received are associated with fields of metadata that enables filtering and rendering at specific locations of the user device(s) using other learning system including user interactions and further includes a virtual companion for rendering at the devices.
	As to claims 3-5, ELDERING further discloses wherein determining a response of the one or more media consumers to the supplemental content; modifying the preferences of the one or more media consumers based on the determined response generating additional supplemental content based on the content metadata and the modified preferences; and delivering the additional supplemental content to the one or more media consumers along with the source media, wherein the supplemental content comprises one or more audio elements, video elements, or holographic elements and wherein the supplemental content is customized based on an identity of at least one of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc
virtual companion that consumes the source media along with the one or more media consumers, wherein the virtual companion reacts to one or more of the source media, another virtual companion, or the one or more media consumers and wherein the virtual companion interacts with one or more of the media consumers or another virtual companion (Col.2, lines 15-23, Col.14, line 53-Col.15, line 14 and Col.20, line 50-Col.21, line 7-the stream includes virtual animated human voice, graphically animated avatar).
	As to claim 9, ELDERING further discloses wherein determining the response comprises determining at least one of a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc.
	As to claim 10, ELDERING further discloses wherein delivering the supplemental content along with the source media comprises ducking or pausing the source media when the supplemental content is delivered (figs.14a+, Col.15, lines 49-54 and Col.18, lines 15-44), note rendering ads includes overlaying, superimposing, etc., ads and other graphics on the streaming content, processed automatically by the system based on preferences
	As to claims 11-12, the claimed “One or more non-transitory computer-readable storage medium…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	As to claims 13-14, ELDERING further discloses wherein the content metadata includes at least one of global content metadata or time-aligned content metadata and wherein the preferences of the 
	As to claim 15, ELDERING further discloses wherein generating the supplemental content comprises giving greater weight to the transient preferences than to the historical preferences (Col.9, lines 3-59 and Col.21, line 8-Col.22, line 35).
	As to claim 16, ELDERING further discloses determining the transient preferences based on one or more of a world state associated with a location where the source media is being consumed, local metadata determined from one or more sensors at the location, a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note remarks in claims 1-2 and 9.
	As to claims 17-18, ELDERING further discloses wherein analyzing the source media; and determining the content metadata based on the analyzing, wherein determining the content metadata is further based on at least one of metadata retrieved from one or more data sources or input from one or more test media consumers (Col.6, line 13-Col.7, line 35, Col.9, line 30-col.10, line 16 and Col.15, lines 15-54), note remarks in claims 1-2
	As to claims 19-20, the claimed “A computing device…” is composed of the same structural elements that were discussed with respect to claims 1-2.






Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          



ANNAN Q. SHANG